Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 11, 2019

                                       No. 04-19-00083-CR

                                   Mario Angel GONZALEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CRB001360-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
         Cynthia M. Perez Lenz is one of the court reporter’s responsible for filing part of the
reporter’s record in this appeal. The reporter’s record was originally due on March 19, 2019.
On May 7, 2019, we granted Ms. Lenz’s request for an extension of time to file her part of the
reporter’s record to June 10, 2019. On July 1, 2019, we granted Ms. Lenz’s second request for an
extension of time to file her part of the reporter’s record to July 22, 2019. We warned Ms. Lenz
that no further extensions of time would be granted absent extenuating circumstances. On July
31, 2019, we granted Ms. Lenz’s third request for an extension of time to file her part of the
reporter’s record to August 22, 2019. Again, we warned Ms. Lenz that no further extensions of
time would be granted. On August 29, 2019, and September 3, 2019, Ms. Lenz filed a fourth and
a fifth request for an extension of time to file her part of the reporter’s record. Ms. Lenz’s fifth
request requested an extension of time to September 8, 2019.

       To date, Ms. Lenz has wholly failed to file her part of the reporter’s record.

       Therefore, we ORDER CYNTHIA M. PEREZ LENZ to file her part of the
reporter’s record in Appeal No. 04-19-00083-CR on or before Monday, September 23,
2019. NO EXTENSIONS WILL BE GRANTED. If Ms. Lenz fails to file the reporter’s
record in Appeal No. 04-19-00083-CR as ordered, Ms. Lenz may be ordered to appear and
show cause why she should not be held in civil or criminal contempt or otherwise
sanctioned. See TEX. R. APP. P. 35.3(c), 37.3(a).
       We also ORDER the Clerk of this Court to mail a copy of this order to the trial judge, the
Honorable Jose A. Lopez. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed.”).



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court